DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-8, 12-14, 17, and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Suzuki (US Patent Application Pub. No.: US 2019/0001826 A1) in view of Cemke et al. (US Patent No.: 9698649).
For claim 1, Suzuki discloses the claimed invention comprising: an electric machine (reference numeral 1) having a shaft (reference numeral 6) and a mounting flange (i.e. an end of housing 8 adjacent to adapter 7, see figure 1); an adapter housing (reference numeral 7) defining an interior space between a component mounting flange (reference numeral 5) and an electric machine mounting flange (i.e. an end of housing 8 adjacent to adapter 7, see figure 1), the electric machine mounting flange sized and configured to mate with the mounting flange of the electric machine (see end of housing 8 adjacent to adapter 7, see figure 1), the component mounting flange (reference numeral 5) having a bolt hole pattern and a mounting pad (i.e. bolts attached to components 5c, 5d, see figure 1); and a gear set (reference numeral 2) at least in part disposed in the interior space of the adapter housing (reference numeral 7) and configured to effect a gear ratio change and transfer power between the shaft (reference numeral 6) of the electric machine and a drive shaft (reference numeral 4, see figure 1).  Suzuki however does not specifically disclose the bolt hole pattern and mounting pad each of a complementary size and configuration to that of the SAE standard hydraulic pump/motor mount.  
Having a size and configuration complementary to the SAE standard hydraulic pump/motor mount is a known skill as exhibited by Cemke et al. (see column 6, lines 23-36).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the size and configuration of the SAE standard hydraulic pump/motor mount as disclosed by Cemke et al. for the mounting flange of Suzuki for predictably providing desirable configuration for facilitating the proper functioning of the device.  
For claim 2, Suzuki in view Cemke et al. disclose the claimed invention except for the SAE standard hydraulic pump/motor mount being an SAE C hydraulic pump/motor mount or an SAE D hydraulic pump/motor mount; and wherein the component mounting flange of the adapter housing is a complementary SAE C hydraulic pump/motor mount or SAE D hydraulic pump/motor mount.  Cemke et al. already disclose the SAE C and SAE D configurations for the mounting components (see column 6, lines 23-36), and it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the SAE C and SAE D configurations as disclosed by Cemke et al. for the pump/motor mount and flanges of Suzuki in view Cemke et al. for predictably providing desirable configuration for facilitating the proper functioning of the device.  
For claim 3, Suzuki in view of Cemke et al. disclose the claimed invention except for the SAE standard hydraulic pump/motor mount being an SAE C hydraulic pump/motor mount; wherein the component mounting flange of the adapter housing is a complementary SAE C hydraulic pump/motor mount including a corresponding bolt hole pattern and mounting pad; and wherein the component mounting flange of the adapter housing includes one or features of an SAE D hydraulic pump/motor mount.  Cemke et al. already disclose the SAE C and SAE D configurations for the mounting components (see column 6, lines 23-36) and when applied to the bolt hole pattern and mounting pad disclosed by Suzuki (i.e. bolts attached to components 5c, 5d, see figure 1) this would disclose a complementary SAE C hydraulic pump/motor mount including a corresponding bolt hole pattern and mounting pad.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the SAE C and SAE D configurations as disclosed by Cemke et al. for the pump/motor mount and flanges of Suzuki in view Cemke et al. for predictably providing desirable configuration for facilitating the proper functioning of the device.  
For claim 4, Suzuki in view of Cemke et al. disclose the claimed invention except for the one or more features of an SAE D hydraulic pump/motor mount including a bolt hole pattern and a mounting pad of an SAE D hydraulic pump/motor mount; and wherein the bolt hole pattern and the mounting pad of an SAE D hydraulic pump/motor mount are located in spaced relation to the bolt hole pattern and the mounting pad of an SAE C hydraulic pump/motor mount.  Cemke et al. already disclose the SAE C and SAE D configurations for the mounting components (see column 6, lines 23-36) and when applied to the bolt hole pattern and mounting pad disclosed by Suzuki (i.e. bolts attached to components 5c, 5d, see figure 1) this would disclose an SAE D hydraulic pump/motor mount including a bolt hole pattern and a mounting pad of an SAE D hydraulic pump/motor mount; and wherein the bolt hole pattern and the mounting pad of an SAE D hydraulic pump/motor mount are located in spaced relation to the bolt hole pattern and the mounting pad of an SAE C hydraulic pump/motor mount.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the SAE C and SAE D configurations as disclosed by Cemke et al. for the bolt hole pattern and the mounting pad of Suzuki in view Cemke et al. for predictably providing desirable configuration for facilitating the proper functioning of the device.  
For claim 5, Suzuki disclose the adapter housing (reference numeral 7) being a unitary component (see figure 1), i.e. the adapter housing is cast as a unitary component, but Suzuki in view Cemke et al. however do not specifically disclose the adapter housing having one or more features for each of multiple SAE hydraulic pump/motor mounts.  Cemke et al. already disclose the SAE hydraulic pump/motor mounts (see column 6, lines 23-36), which when applied to the adapter housing would disclose the adapter housing having one or more features for each of multiple SAE hydraulic pump/motor mounts.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the SAE hydraulic pump/motor mounts as disclosed by Cemke et al. for the adapter housing of Suzuki in view Cemke et al. for predictably providing desirable configuration for facilitating the proper functioning of the device.  
For claim 6, Suzuki discloses the adapter housing (reference numeral 7) defining a drain well (reference numeral 51) with a drain opening (reference numeral 59) configured to interface the interior space with a drain component (see figure 1) to direct coolant from a drain of the electric machine to the drain component (see figure 1).  
For claim 7, Suzuki discloses the electric machine mounting flange (i.e. an end of housing 8 adjacent to adapter 7, see figure 1), at least in part, defining the drain well of the adapter housing (reference numeral 7, see figure 1).  
For claim 8, Suzuki discloses the electric machine mounting flange (i.e. an end of housing 8 adjacent to adapter 7, see figure 1) defining a cover feature configured to close off a coolant passage (i.e. reference numeral 65) of the electric machine (see figure 1).  
For claim 12, Suzuki discloses the claimed invention comprising: providing an electric machine (reference numeral 1) having a shaft (reference numeral 6) and a mounting flange (i.e. an end of housing 8 adjacent to adapter 7, see figure 1); forming an adapter housing (reference numeral 7) defining an interior space between a component mounting flange (reference numeral 5) and an electric machine mounting flange (i.e. an end of housing 8 adjacent to adapter 7, see figure 1), the electric machine mounting flange sized and configured to mate with the mounting flange of the electric machine (see end of housing 8 adjacent to adapter 7, see figure 1), the component mounting flange (reference numeral 5) having a bolt hole pattern and a mounting pad (i.e. bolts attached to components 5c, 5d, see figure 1); mounting the mounting flange of the electric machine to the electric machine mounting flange of the adapter housing (see end of housing 8 adjacent to adapter 7, see figure 1); and installing a gear set (reference numeral 2) at least in part in the interior space of the adapter housing (reference numeral 7) to couple the shaft of the electric machine to a drive shaft (reference numeral 4, see figure 1), the gear set configured to effect a gear ratio change and transfer power between the shaft (reference numeral 6) of the electric machine and the drive shaft (reference numeral 4, see figure 1).  Suzuki however does not specifically disclose the bolt hole pattern and mounting pad each of a complementary size and configuration to that of the SAE standard hydraulic pump/motor mount.  
Having a size and configuration complementary to the SAE standard hydraulic pump/motor mount is a known skill as exhibited by Cemke et al. (see column 6, lines 23-36).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the size and configuration of the SAE standard hydraulic pump/motor mount as disclosed by Cemke et al. for the mounting flange of Suzuki for predictably providing desirable configuration for facilitating the proper functioning of the device.  
For claim 13, Suzuki in view Cemke et al. disclose the claimed invention except for the SAE standard hydraulic pump/motor mount being an SAE C hydraulic pump/motor mount or an SAE D hydraulic pump/motor mount; and wherein the component mounting flange of the adapter housing is a complementary SAE C hydraulic pump/motor mount or SAE D hydraulic pump/motor mount.  Cemke et al. already disclose the SAE C and SAE D configurations for the mounting components (see column 6, lines 23-36), and it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the SAE C and SAE D configurations as disclosed by Cemke et al. for the pump/motor mount and flanges of Suzuki in view Cemke et al. for predictably providing desirable configuration for facilitating the proper functioning of the device.  
For claim 14, Suzuki disclose the adapter housing (reference numeral 7) being a unitary component (see figure 1), i.e. the forming of the adapter housing includes casting the adapter housing as a unitary part with the component mounting flange and the electric machine mounting flange, but Suzuki in view Cemke et al. however do not specifically disclose machining one or more features of the SAE C hydraulic pump/motor mount and the SAE D hydraulic pump/motor mount.  Cemke et al. already disclose the SAE C and SAE D configurations for the mounting components (see column 6, lines 23-36), which when applied to the adapter housing would disclose machining one or more features of the SAE C hydraulic pump/motor mount and the SAE D hydraulic pump/motor mount.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the SAE C and SAE D configurations as disclosed by Cemke et al. for the adapter housing of Suzuki in view Cemke et al. for predictably providing desirable configuration for facilitating the proper functioning of the device.  
For claim 17, Suzuki in view Cemke et al. disclose the claimed invention except for the SAE standard hydraulic pump/motor mount being an SAE C hydraulic pump/motor mount; wherein the component mounting flange of the adapter housing is a complementary SAE C hydraulic pump/motor mount; and wherein the component mounting flange of the adapter housing includes one or features of an SAE D hydraulic pump/motor mount.  Cemke et al. already disclose the SAE C and SAE D configurations for the mounting components (see column 6, lines 23-36), and it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the SAE C and SAE D configurations as disclosed by Cemke et al. for the pump/motor mount and flanges of Suzuki in view Cemke et al. for predictably providing desirable configuration for facilitating the proper functioning of the device.  
For claim 19, Suzuki discloses the adapter housing (reference numeral 7) defining a drain well (reference numeral 51) with a drain opening (reference numeral 59) configured to interface the interior space with a drain component (see figure 1) to direct coolant from a drain of the electric machine to the drain component (see figure 1); wherein the electric machine mounting flange (i.e. an end of housing 8 adjacent to adapter 7, see figure 1), at least in part, defines the drain well of the adapter housing (reference numeral 7, see figure 1); and wherein the electric machine mounting flange (i.e. an end of housing 8 adjacent to adapter 7, see figure 1) defines a cover feature configured to close off a coolant passage (i.e. reference numeral 65) of the electric machine (see figure 1).  

Claim(s) 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Suzuki in view of Cemke et al. as applied to claim 1 above, and further in view of Long et al. (US Patent Application Pub. No.: US 2018/0162221 A1).
For claim 9, Suzuki in view of Cemke et al. disclose the claimed invention except for the gear set being a planetary set having a ring gear, a sun gear, and planet gears mounted to a carrier; and wherein the ring gear is coupled for co-rotation with the drive shaft and the sun gear is coupled for co-rotation with the shaft of the electric machine.  Having a gear set with ring gears, sun gears, and planet gears mounted for rotation with a shaft is known in the art as exhibited by Long et al. (see paragraph [0032], also figures 6, 7), and it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include a ring gear, a sun gear, and planet gears as disclosed by Long et al. for the gear set of Suzuki in view Cemke et al. for predictably providing desirable configuration for facilitating the proper functioning of the device.  

Claim(s) 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Suzuki in view of Cemke et al. and Long et al. as applied to claim 9 above, and further in view of Long et al. (US Patent Application Pub. No.: US 2018/0093564 A1, hereinafter Long '564).
For claim 10, Suzuki in view of Cemke et al. and Long et al. disclose the claimed invention except for the carrier being fixed against rotation with respect to the adapter housing.  Having a carrier fixed against rotation with respect to the housing is a known skill as exhibited by Long '564 (see paragraph [0024]), and it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the carrier fixed against rotation with respect to the housing as disclosed by Long '564 for the gears of Suzuki in view Cemke et al. and Long et al. for predictably providing desirable configuration for facilitating the proper functioning of the device.  

Claim(s) 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Suzuki in view of Cemke et al. and Long et al. as applied to claim 9 above, and further in view of Turner et al. (US Patent Application Pub. No.: US 2017/0248196 A1).
For claim 11, Suzuki in view of Cemke et al. and Long et al. disclose the claimed invention except for the electric machine being configured to operate alternatively in a first power flow direction as a motor and as a generator in a second power flow direction opposite the first power flow direction; and wherein the planetary set is configured as sun in, ring out in the first power flow direction and ring in, sun out in the second power flow direction.  Having a machine operate as a motor and also as a generator is known as exhibited by Turner et al. (see paragraph [0029]) and also discloses a sun in, ring out configuration (see paragraph [0035]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the operation of a motor and a generator as disclosed by Turner et al. for the electric machine of Suzuki in view Cemke et al. and Long et al. for predictably providing desirable configuration for facilitating the proper functioning of the device.  

Claim(s) 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Suzuki in view Cemke et al. as applied to claim 14 above, and further in view of Barekar et al. (US Patent Application Pub. No.: US 2018/0205286 A1).
For claim 15, Suzuki in view Cemke et al. disclose the claimed invention except for the machining including drilling a bolt hole pattern in the adapter housing for the SAE C hydraulic pump/motor mount.  Drilling bolt holes is a known skill as exhibited by Barekar et al. (see paragraph [0095]), and it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include drilling as disclosed by Barekar et al. for the bolt hole pattern of Suzuki in view Cemke et al. for predictably providing desirable configuration for facilitating the proper functioning of the device.  

Claim(s) 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Suzuki in view Cemke et al. and Barekar et al. as applied to claim 15 above, and further in view of Krafft (US Patent No.: 8776976).
For claim 16, Suzuki in view Cemke et al. and Barekar et al. disclose the claimed invention except for the machining including abrading one or more surfaces of a mounting pad for the SAE C hydraulic pump/motor mount or the SAE D hydraulic pump/motor mount.  Using abrasion for machining is a known skill as exhibited by Krafft (see column 2, lines 34-38), and it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include abrading as disclosed by Krafft for the surfaces of Suzuki in view Cemke et al. and Barekar et al. for predictably providing desirable configuration for facilitating the proper functioning of the device.  

Claim(s) 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Suzuki in view Cemke et al. as applied to claim 17 above, and further in view of Barekar et al. (US Patent Application Pub. No.: US 2018/0205286 A1) and Krafft (US Patent No.: 8776976).
For claim 18, Suzuki disclose the adapter housing (reference numeral 7) being a unitary component (see figure 1), i.e. the forming of the adapter housing includes casting the adapter housing as a unitary part with the component mounting flange and the electric machine mounting flange, but Suzuki in view Cemke et al. however do not specifically disclose machining one or more features of the SAE C hydraulic pump/motor mount and the SAE D hydraulic pump/motor mount; wherein the machining includes drilling a bolt hole pattern in the adapter housing for the SAE C hydraulic pump/motor mount; and wherein the machining includes abrading one or more surfaces of a mounting pad for the SAE C hydraulic pump/motor mount.  Cemke et al. already disclose the SAE C and SAE D configurations for the mounting components (see column 6, lines 23-36), which when applied to the adapter housing would disclose machining one or more features of the SAE C hydraulic pump/motor mount and the SAE D hydraulic pump/motor mount.  Drilling bolt holes is a known skill as exhibited by Barekar et al. (see paragraph [0095]), and using abrasion for machining is a known skill as exhibited by Krafft (see column 2, lines 34-38).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the SAE C and SAE D configurations as disclosed by Cemke et al. for the adapter housing of Suzuki in view Cemke et al., to include drilling as disclosed by Barekar et al. for the bolt hole pattern of Suzuki in view Cemke et al., and to include abrading as disclosed by Krafft for the surfaces of Suzuki in view Cemke et al. for predictably providing desirable configuration for facilitating the proper functioning of the device.  

Claim(s) 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Suzuki in view Cemke et al. as applied to claim 19 above, and further in view of Long et al. (US Patent Application Pub. No.: US 2018/0162221 A1), Long et al. (US Patent Application Pub. No.: US 2018/0093564 A1, hereinafter Long '564), and Turner et al. (US Patent Application Pub. No.: US 2017/0248196 A1).
For claim 20, Suzuki in view of Cemke et al. disclose the claimed invention except for the gear set being a planetary set having a ring gear, a sun gear, and planet gears mounted to a carrier; wherein the ring gear is coupled for co-rotation with the drive shaft and the sun gear is coupled for co-rotation with the shaft of the electric machine; wherein the carrier is fixed against rotation with respect to the adapter housing; and wherein the planetary set is configured to transfer power as sun in, ring out in a first power flow direction and as ring in, sun out in a second power flow direction opposite the first power flow direction.  Having a gear set with ring gears, sun gears, and planet gears mounted for rotation with a shaft is known in the art as exhibited by Long et al. (see paragraph [0032], also figures 6, 7), having a carrier fixed against rotation with respect to the housing is a known skill as exhibited by Long '564 (see paragraph [0024]), and having a sun in, ring out configuration for the machine is a known skill as exhibited by Turner et al. (see paragraph [0035]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include a ring gear, a sun gear, and planet gears as disclosed by Long et al. for the gear set of Suzuki in view Cemke et al., the carrier fixed against rotation with respect to the housing as disclosed by Long '564 for the gears of Suzuki in view Cemke et al., and the sun in, ring out configuration as disclosed by Turner et al. for the power transferring of Suzuki in view Cemke et al. for predictably providing desirable configuration for facilitating the proper functioning of the device.  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The following references disclose embodiments of covers and mounting attachments: US 10252609 B2 (Falls; Bruce et al.), US 10228027 B2 (Jones; Darrel A. et al.), US 9915192 B2 (Buschur; Jeffrey J.), US 8541915 B2 (Burns; Stephen S. et al.), US 6078115 A (Uchida; Hiroyuki et al.), US 20180100564 A1 (Fliearman; Steven R. et al.), US 20080230289 A1 (SCHOON; BENJAMIN WARREN et al.).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEX W MOK whose telephone number is (571)272-9084. The examiner can normally be reached 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quyen Leung can be reached on (571) 272-8188. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALEX W MOK/Primary Examiner, Art Unit 2834